UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7573


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARIO ALBERTO GARCIA HOLGUIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, Chief
District Judge. (5:04-cr-00025-GEC-4)


Submitted:   February 23, 2012            Decided:   February 28, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario Alberto Garcia Holguin, Appellant Pro Se. Ronald Mitchell
Huber,   Assistant  United  States   Attorney,  Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mario   Alberto   Garcia       Holguin    appeals    the    district

court’s order granting his motion to reduce his sentence under

18 U.S.C. § 3582(c)(2) (2006).          We have reviewed the record and

find no error.      Accordingly, we affirm for the reasons stated by

the   district   court.     United     States   v.    Holguin,   No.    5:04-cr-

00025-GEC   (W.D.    Va.   Nov.   7,   2011).        We   dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                       2